MEMORANDUM **
Phil J. Williams appeals pro se from the district court’s order dismissing for lack of subject matter jurisdiction his action alleging that he was injured at a Church’s Fried Chicken restaurant in Louisiana, and was treated unfairly during the state court proceedings stemming from that incident. We review de novo a dismissal for lack of subject matter jurisdiction, Ignacio v. Judges of U.S. Court of Appeals for Ninth Circuit, 453 F.3d 1160, 1165 (9th Cir.2006), and review for abuse of discretion a district court’s order declaring a party a vexatious litigant, De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990). We affirm.
Williams’ complaint is “yet another attempt to attack collaterally the [state] court determination.” See Ignacio, 453 F.3d at 1165. Accordingly, the district court properly dismissed the action for lack of subject matter jurisdiction. See id.
The district court did not abuse its discretion in granting defendants’ motion for sanctions and issuing a vexatious litigant order. Williams was permitted to, and did, file an opposition to the motion for sanctions, the district court specified Williams’ history of frivolous and burdensome filings, and its order was narrowly tailored to remedy Williams’ particular abuses. See De Long v. Hennessey, 912 F.2d 1144, 1147-49 (9th Cir.1990).
Williams’ remaining contentions lack merit.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and máy not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.